Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 9, 2019

                                      No. 04-19-00028-CV

                                        Kent LINDUFF,
                                           Appellant

                                                v.

                           Lisa Ann ROBERTS a/k/a Lisa Ann Bays,
                                        Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 13-310
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER
        The trial court signed a final judgment on December 14, 2018. Because appellant did not
file a motion for new trial, motion to modify the judgment, motion for reinstatement, or request
for findings of fact and conclusions of law, the notice of appeal was due to be filed on January
13, 2019. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal
was due on January 28, 2019. See TEX. R. APP. P. 26.3. Although appellant filed a notice of
appeal on January 16, 2019, within the fifteen-day grace period allowed by Rule 26.3, he did not
file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen (15) days of the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further
order of this court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court